DETAILED ACTION
Information Disclosure Statement
A typographical error was detected in the IDS filed 24 NOV 21.  Namely, page 7, Cite No. 101, listed US Patent No. “-305326,” which has been changed to --4305326--, which is believed to be the correct patent, since the inventors are Sallach and Schmaenen, i.e., Sallach, et al., as listed at that entry.
Allowable Subject Matter
Claims 22-23 and 25-39 have been allowed.
See previous Notice of Allowability for the statement of reasons for allowance.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Sep-22